Citation Nr: 1141291	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the claim.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision denied a claim for service connection for a low back disability on the basis that service connection had previously been denied since the condition clearly existed prior to service and was not aggravated by service; the RO also noted that additional service treatment records showed a diagnosis of spondylolysis L5, however, this was a condition the Veteran was either born with or that developed naturally and was not a ratable condition under the law.  

2.  Additional evidence submitted since December 1991 on the issue of service connection for a low back disorder does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a low back disorder.  See March 2008 VA Form 21-4138.  The RO initially declined to reopen the claim and continued the denial issued in a previous final decision.  The RO subsequently reopened the claim in a July 2009 supplemental statement of case but denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in December 1991 denied a claim for service connection for a low back disability on the basis that service connection had previously been denied since the condition clearly existed prior to service and was not aggravated by service.  The RO also noted that additional service treatment records showed a diagnosis of spondylolysis L5; however, this was a condition the Veteran was either born with or that developed naturally and was not a ratable condition under the law.  The RO notified the Veteran of this decision by letter dated January 6, 1992, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.129(a) (1991) (a notice of disagreement shall be filed within 1 year from the date of mailing of notification of the initial review and determination; otherwise, that determination will become final).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2011).

The Veteran filed a claim to reopen in March 2008, and this appeal ensues from the August 2008 rating decision issued by the RO in Waco, Texas, which declined to reopen a claim for low back pain: spondylolysis L5 (claimed as lumbosacral strain) on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in December 1991 included the Veteran's service treatment records.  A November 12, 1969 record reflects that the Veteran was seen with complaints of a bad back, at which time he reported falling from some stairs one and one-half days prior while sleep walking.  X-rays taken were reportedly negative.  The Board notes this record is dated two days after the Veteran's entry to service.  See health record.  The Veteran was seen on November 18, 1969 with complaint of hurting all over, to include his upper and lower back.  It was noted that he sustained a fall on November 10, 1969 from steps.  X-rays were again reported as negative but it was noted an orthopedic consult would be obtained.  Id.  The orthopedic consult was conducted on November 20, 1969.  The impression was contusion of back and a 30 day profile was recommended.  See consultation report.  

A narrative summary reveals that the Veteran was admitted on December 17, 1969 for low back pain.  It was noted that he was sent on convalescent leave from his unit with recommendation by the orthopedic clinic and that while on leave, he was admitted for administrative reasons because the unit had been dissolved.  Upon return from leave on January 5, 1970, the Veteran complained of severe back pain and stated that had had spent most of the time of his convalescent leave in bed and was unable to perform any duties.  He gave a history of previous back injuries and had been treated prior to admission.  It was noted that the Veteran was admitted to the ward for close observation and trial on physical therapy and was put on strict bed rest except for his therapy.  The Veteran continued to complain of back ache until January 13, 1970 when he suddenly was up and requested a weekend pass.  He declared himself fit to be discharged to duty and was discharged on January 15, 1970 without a profile pending reassignment.  The final diagnosis was mild low back pain.  See clinical record.  

The Veteran was suspended from all duties pending Medical Board on January 22, 1970 as a result of a back problem.  He was found not medically qualified for induction or duty.  See DA Form 3349.  At the time of a January 23, 1979 medical board examination, the examiner noted spondylolysis, L5, unilateral, which was not incurred in the line of duty and existed prior to service (EPTS).  Separation was recommended as the Veteran was not qualified for induction.  That same day, the Veteran signed a form indicating that he was requesting discharge from service by reason of erroneous induction/enlistment and that justification for the request was that he did not meet induction/enlistment standards at the time of his induction/enlistment.  See DA Form 2496.  

A February 4, 1970 narrative summary indicates that the Veteran had occasional back pain as a civilian and was injured two years prior in an automobile accident and that after that accident, he had recurrent episodes of back pain.  X-ray studies were noted as showing unilateral spondylolysis, L5 and it was recommended that the Veteran be presented to a Medical Board for consideration of separation for a condition that EPTS and was not aggravated by service.  An undated Medical Board Proceedings reveals that the Veteran had spondylolysis, L5, unilateral, which EPTS and was not aggravated by active duty.  A DA Form 8-118 dated February 11, 1970 noted that the Veteran had severe back pain and was returned to duty for separation by reason of erroneous induction.  The decision was unanimous and the findings and recommendations of the Medical Board were approved.  

The evidence before the RO in December 1991 also included the Veteran's statements in support of his claim.  In January 1972 he reported falling down a flight of stairs at Fort Bliss while being processed on November 11, 1969.  He indicated he was taken for evaluation and later admitted for approximately three weeks.  The Veteran reported that he was unconscious after falling and that x-rays were taken in November 1969 and January 1970.  See VA Form 21-4138.  In a statement received August 1974, the Veteran indicated he was reinjured in the Army on November 10, 1969 and that the injury was aggravated from service.  Id.  

The evidence added to the record since December 1991 includes the Veteran's statements.  He makes several assertions, to include that if he was hurt before entering service, the fall he sustained in service aggravated his back; that if he had a pre-existing back condition, the Army would not have allowed his enlistment; that there is no evidence a relatively low impact motor vehicle accident prior to service caused his injuries and that there is no clear and unmistakable evidence to demonstrate an injury existed prior to service; that he was not experiencing the problems with his back that became readily apparent after the in-service fall; that the issue of whether or not an injury was pre-existing is in dispute but if it was, he is entitled to benefits based on aggravation; and that he does not remember falling down or saying that he had injured his back before service.  See VA Forms 21-4138 dated April 2008 and August 2008; December 2007 statement to Congressman S.R.; March 2009 statement in support of claim; September 2011 hearing transcript.  

The evidence added to the record since December 1991 also includes private treatment records from Dr. T.K. at the El Paso Orthopaedic Surgery Group.  The Veteran was evaluated in July 2006 with chief complaint of back pain, at which time he reported a long history of problems with his back since the Army.  The Veteran was diagnosed with lumbar degenerative disc disease L4-L5 and L5-S1.  A July 2008 MRI of the lumbar spine contained an impression of multilevel lumbar spondylosis (there is severe spinal canal stenosis at L2-L3 and L3-L4 and moderate spinal canal stenosis at L4-L5; there is severe bilateral foraminal narrowing at L2-L3, L3-L4 and L4-L5); mild dextroscoliosis; mild retroscoliosis of L4 on L5; and transitional anatomy, which for the purpose of this exam is considered partial sacralization of L5, suggest correlation with plain films prior to any planned intervention.  

Lastly, the evidence added to the record since December 1991 also includes an April 2009 VA spine examination report.  At that time, the Veteran reported initially injuring himself while on active duty in 1969 when at Fort Bliss and had an exacerbation of back pain.  The examiner noted that he was given a 30 day leave and evaluated by an orthopedic surgeon, at which time radiographs showed a L5-S1 spondylosis; that the Veteran was recommended for discharge; and that complicating matters was a report of another accident several years prior to that episode.  Following physical examination, the Veteran was diagnosed with lumbosacral degenerative joint disease scoliosis, retrolisthesis L4 and L5 partial sacralization - spondylosis L5-S1, severity moderate.  In a June 2009 addendum, the VA examiner reported reviewing the claims folder and noted that x-rays done in November 1969 did not indicate any lumbosacral anatomical abnormalities such as spondylolisthesis or disc disease.  The examiner indicated that the severity of the Veteran's injuries in service would augur against a spondylolisthesis and the multiple abnormalities found on examination in April 2009.  It was the examiner's opinion that the current low back condition was not caused by as a result of a fall that the Veteran suffered in 1969.  A spondylolisthesis and a dextroscoliosis would have been picked up on x-rays at the time of the injury and then also by the orthopedic examination.  This conclusion was based on review of the data at the time of the examination.  

The medical evidence added to the record since December 1991 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were the claim to be reopened.  While the new medical evidence reveals some treatment for a back disorder, none of the medical records show that the disorder previously determined to have pre-existed service was aggravated by service, or that any current back disorder was incurred in service.  Rather, the only opinion of record is that the Veteran's current low back condition was not caused by the in-service fall the Veteran clearly sustained in November 1969.  The rationale employed by the examiner was that the current spondylolisthesis and dextroscoliosis would have been noted on x-rays and by orthopedic examination at the time of the injury.  This opinion can also be read as indicating that the in-service fall did not aggravate a pre-existing back condition such that it is currently manifested by spondylolisthesis and dextroscoliosis.  

Additionally, the Veteran's own statements concerning his back disorder are cumulative of those that were before the RO in December 1991 and are, therefore, not new.  As he did prior to December 1991, the Veteran continues to dispute that he had a back disorder that pre-existed his entry into service and asserts that his current disability stems from the documented in-service fall.  The Veteran also continues to indicate that if he had any pre-existing disorder, it was aggravated by the in-service fall.  These same arguments were advanced prior to the RO's December 1991 adjudication of the Veteran's claim.  While the Board acknowledges that the statements submitted by the Veteran since December 1991 do provide more detailed arguments related to his claim, the Veteran's basic contentions remain unchanged.  

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for a low back disorder and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in an April 2008 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in connection with his claim.  The Board notes that such examination was not required in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence has not been received to reopen the claim for service connection for a low back disorder.  The request to reopen this claim is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


